UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21854 CITIGROUP ALTERNATIVE INVESTMENTS TRUST (Exact name of registrant as specified in charter) 731 Lexington Avenue, 28th Floor New York, NY 10022 (Address of principal executive offices) (Zip code) Millie Kim, Esq. Citigroup Alternative Investments LLC 731 Lexington Avenue, 28th Floor New York, NY 10022 (Name and address of agent for service) COPY TO: Paul S. Schreiber, Esq. Shearman & Sterling LLP 599 Lexington Avenue New York, NY 10022 Registrant's telephone number, including area code: (866) 832-9160 Date of fiscal year end: December 31, 2007 Date of reporting period: July 1, 2006 to June 30, 2007 Item 1. Proxy Voting Record. The registrant was not provided with annual meeting or proxy materials by any issuer of a portfolio security and did not otherwise vote on matters related to such securities.Accordingly, no records are attached. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Citigroup Alternative Investments Trust By (Signature and Title)/s/Reaz Islam Reaz Islam, President Principal Executive Officer Date 8/14/2007
